Citation Nr: 0815668	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  03-03 122	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for syphilis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in May 2006, when it was denied.  The veteran 
perfected an appeal to the United States Court of Appeals for 
Veterans Claims (Court).  In November 2007, the Court granted 
a joint motion for remand submitted by both parties to the 
case, and vacated the Board's May 2006 decision, remanding 
the matter to the Board for additional procedural 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required.


REMAND

In the joint motion for remand, the parties noted that the 
veteran had requested review of his claim by a Decision 
Review Officer, as provided by 38 C.F.R. § 3.2600, but that 
it did not appear that such review had been provided.  It was 
directed this occur.  

Accordingly, the case is REMANDED for the following actions:

A Decision Review Officer should review 
the record, document that this occurred 
and enter a determination.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

